Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 06/29/2022. Claims 1-18 are currently pending.
Priority
Current application, US Application No.17/003,257, filed 08/26/2020 claims Priority from Provisional Application 62895494, filed 09/03/2019.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks to the objection to the drawings, the applicant’s alleged amendment drawing somehow cannot be located in the examiner’s docket. Until the drawing amendment (attached Replacement Sheet) is submitted and can be located, the previous objection is maintained.
Regarding remarks to the rejections under 35 USC 101, Applicant acceptance of participating in the DSEMER program is acknowledged and the previous rejection is maintained with an appropriate update to the amendment.
Regarding arguments to the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Drawings
	The drawings are objected to because Fig. 3 appears trying to show three different data processing flows, i.e. low-level textural features 2X smaller, low-level textural features 4X smaller and high-level features 16x smaller, in separate passes of image enhancement processing steps. However, the drawing is shown altogether misleading readers to interpret them being processed concurrently and it is also unclear whether an outcome image of each pass flow will be merged into a single image or will be presented as different images. (see the examiner annotated drawing below  for reference.) 
	It is suggested to make clear on the above concerned points by adding appropriate explanations or notes.

    PNG
    media_image1.png
    647
    667
    media_image1.png
    Greyscale

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities: As per par. 0010 and 0046, the word “rectangular” in “rectangular atrous rates” should be replaced with “rectangular cuboids” or with an appropriate word or phrase for clarity .  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer-implemented method of seismic imaging, comprising: (1.A)
a. receiving training pairs of low signal-to-noise ratio 3D seismic images and high signal-to-noise ratio 3D seismic images; (1.B)
b. training a neural network on the training pairs wherein the training uses atrous convolution (1.C.1),
wherein the atrous convolution uses varying rectangular atrous rates instead of equal atrous rates in all dimensions; (1.C.2)
c. receiving a seismic image representative of a subsurface volume of interest; (1.D)
d. applying the neural network to the seismic image to generate a second seismic image; (1.E)
and e. displaying the second seismic image on a graphical user interface. (1.F)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.C.1) and (1.E) are treated by the Examiner as belonging to mathematical groupings as the limitation/step (1.C.1) recites mathematical function (algorithm) using “atrous (a.k.a. dilated) convolution” (See claim 3 or Spec. “extracted by … atrous rate, concatenated and convolved” [0011], similar to Benson conversion between binary coded decimal and … binary [MPEP 2164.04(a)(2).A]). Also, neural network represents a geometrical (mathematical) relationship between value of input layer and that of output layer consisting of internal nodes with embedded functions, i.e. encoding and decoding [Spec. 0013], which represent mathematical relationship (See MPEP 2106.04 and 2106.05 See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 regarding encoding and decoding function). Therefore, limitation/step (1.E) represents a mathematical relationship between images, which consist of values for pixels, represented in a matrix format. Even if “applying a neural network” is interpreted as running a software tool or a simulation, it only adds insignificant extra solution to the judicial exception at best.
The highlighted limitation/step (1.C.2) is interpreted as belonging to Mental Process grouping as the limitation involves human judgement or observation. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A computer-implemented method of seismic imaging”, “receiving training pairs of low signal-to-noise ratio 3D seismic images and high signal-to-noise ratio 3D seismic images”, “receiving a seismic image representative of a subsurface volume of interest” and “displaying the second seismic image on a graphical user interface”;
In Claim 7: “A computer system”, “one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that when executed by the one or more processors cause the system”; 
In Claim 13: “A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and memory, cause the device”;
As per claim 1, the additional element in the preamble “A computer-implemented method of seismic imaging” is not qualified for a meaningful limitation because it does only simply link the use of the judicial exception to a particular operation or field of use. The limitations/steps “receiving training pairs of low signal-to-noise ratio 3D seismic images and high signal-to-noise ratio 3D seismic images” and “receiving a seismic image representative of a subsurface volume of interest” represent mere data collection step in the art and they only adds insignificant extra solution activities to the judicial exception. The limitation/step “displaying the second seismic image on a graphical user interface” represents a standard result report step in the art and it only adds insignificant extra solution to the judicial exception.
As per claim 7, the additional element in the preamble “A computer system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that when executed by the one or more processors cause the system” represent standard sub components of a general computer and they are not particular in the art.
As per claim 13, the additional element in the preamble “A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and memory” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “the storage medium, electronic device with processors and memory” represent standard hardware subcomponents of a general computing system in the art and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). 
The additional limitations/elements are well understood, routine and conventional elements in the art according to the prior art of record. (See Ramfjord, Alwon, Kong, Hou and others in the list of cited prior art reference below)
	Claims 1-18, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 5, 7, 8, 11, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramfjord (US 20200301036 A1), hereinafter ‘Ramf’ in view of Alwon (US 20190302290 A1), hereinafter ‘Alwon’, Kong (S. Kong and C. Fowlkes, “Recurrent Scene Parsing with Perspective Understanding in the Loop”, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018, pp. 956-965), hereinafter ‘Kong’ and Hou (R. Hou and et al, “An efficient 3d CNN for action/object segmentation in video”, arXiv preprint arXiv:1907.08895, July 2019), hereinafter ‘Hou’.
 As per claim 1, Ramf discloses
	A computer-implemented method of seismic imaging, comprising: (computer-implemented method [0236, Fig. 16])
	a’. receiving training 3D seismic images; (receiving seismic image data [0003, 0233, Fig. 16], processing data, 3D seismic surveys [0035], seismic image data may be utilized for purposes of training a machine model to generate a trained machine model [0228], training of NNS [0151-0153], examples of seismic images, selection of training data  [0161, Fig. 10])
	b’. training a neural network on the training pairs wherein the training uses convolution; (training of NNS [0151-0153], examples of seismic images, selection of training data [0161, Fig. 10], a fully convolutional network [0173])
receiving a seismic image representative of a subsurface volume of interest; (receiving seismic image data [0233, Fig. 16], 
	c. applying the neural network to the seismic image to generate a second seismic image; (using a trained convolution neural network ‘CNN’, enhancing the seismic image data using the stratigraphic information to generate an enhanced seismic image [0233, Fig. 16]) and
	d. displaying the second seismic image on a graphical user interface. (rendering the enhanced seismic image to a display [0233, Fig. 16]).

Although Ramf discloses receiving training 3D seismic images and training a neural network on the training pairs wherein the training uses convolution, Ramf is silent regarding “a.	receiving training pairs of low signal-to-noise ratio 3D seismic images and high signal-to-noise ratio 3D seismic images” and use of atrous convolution in “b. training a neural network on the training pairs wherein the training uses atrous convolution”.

Alwon discloses receiving training pairs of low signal-to-noise ratio 3D seismic images and high signal-to-noise ratio 3D seismic images (a training set of aligned image pair [0145], examples of images … correspond to noisy and clean … supplement training [0148], processing seismic data to attenuate noise, increase resolution [0153], seismic data, training a … network, a trained … network [abs, 0003], 3D spatial seismic data [0120], 3D array [0121], 3D convolution [0123]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Ramf in view of Alwon to receive training pairs of low signal-to-noise ratio 3D seismic images and high signal-to-noise ratio 3D seismic images to train a neural network for accurate seismic image quality enhancement and interpretation (Ramf - enhancement to interpretation, accurate model of a subsurface region [0002]) (Alwon - Seismic data may be processed and interpreted , for example , to understand better composition , fluid content , extent and geometry of subsurface rocks [0002]).

However, the combined prior art is silent regarding use of atrous convolution for training neural network and “wherein the atrous convolution uses varying rectangular atrous rates instead of equal atrous rates in all dimensions”.

Kong discloses use of atrous convolution for training neural network (use atrous convolution with different dilation rates to produce the desired pooling field size [pg. 958 right col middle section], a convolution network architecture, analysis of this architecture … during training [abs], train this … CNN architecture end-to-end and evaluate its performance on several scene parsing datasets [pg. 957 left col bottom section to right col top section]) and use of different dilation rates for the depth (In the depth gating module, we use atrous convolution with different dilation rates [pg. 958, right col middle section]).

Hou discloses use of different spatial and temporal dilation rates for the video, i.e. 3D object segmentation (3D CNN to aggregate spatial and temporal information simultaneously for video object segmentation [abs],  3D separable convolution with dilation, Dilated convolution, Adding dilation rats help capture multi-scale feature representations, spatial dilation rate γ_s, temporal dilation rate γ_t[pg. 3-4 section 3.1], different spatial dilation rates, multiple spatial dilation rates [pg. 6 section 3D Pyramid pooling], different spatial dilation rates [pg. 9 section 3D pyramid pooling], increasing the temporal dilation rate [pg. 9 Table 4]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kong and Hou to use atrous convolution for training neural network and  use varying rectangular atrous rates instead of equal atrous rates in all dimensions for accurate seismic image quality enhancement and interpretation.

As per claim 7, Ramf discloses 
	a computer system, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that when executed by the one or more processors cause the system (computer, processors, memory, instructions [0059, claim 14]) 

Furthermore, Ramf in view of Alwon,  Kong and Hou disclose the rest of claim limitations.

As per claim 13, Ramf discloses
	A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and memory, cause the device (computer – readable storage media, instruction, processor, system [0255-0256]).

Furthermore, Ramf in view of Alwon, Kong and Hou disclose the rest of claim limitations.

As per claims 2, 8, 14, Ramf, Alwon, Kong and Hou disclose claims 1, 7 and 13 set forth above.

Kong and Hou already disclose that the atrous convolution uses varying rectangular atrous rates. (See base claims 1, 7 and 13) although the combined prior art is silent regarding “the varying rectangular atrous rates comprise 1-1-2 and 2-2-1, or 1-1-2, 2-2-1, 4-4-6 and 6-6-4”.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kong and Hou to use varying rectangular atrous rates as recited in the claim for atrous convolution in neural network training for an accurate, smooth seismic image quality enhancement and 
	it would have been also an obvious matter of design choice to select the varying , rectangular atrous rates as recited in the claim since such a modification would have involved a mere change in the size of a limitation/element. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

As per claims 5, 11 and 17, Ramf, Alwon, Kong and Hou disclose claims 1, 7 and 13 set forth above.
Ramf further discloses applying neural network to neighboring depth ranges with different down-sampling rates in the neural network (depth range [0158, 0181, 0200], sample rate, sample time spacing, resolution of seismic data [0142], Pooling layers perform a spatial down sampling of the input feature map. Pooling can be used to decrease the input dimensionality of the next layer [0185], several convolutional and pooling layers [0186]).
	Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramf , Alwon, Kong, Hou and Chen in view of Redna (F. A. Redna and et al, “SDC-Net: Video prediction using spatially-displaced convolution”, ECCV 2018 LNCS, https://openaccess.thecvf.com/content_ECCV_2018/html/Fitsum_Reda_SDC-Net_Video_prediction_ECCV_2018_paper.html), hereinafter ‘Redna’.
As per claims 3, 9 and 15, Ramf, Alwon, Kong, Hou and Chen disclose claims 2, 8 and 14 set forth above.
Chen further discloses kernel size of 3x3 for Atrous Convolution combined with process of concatenation and convolution (Atrous convolution, field of view enlargement [pg. 837 left col bottom side – pg. 838 right col top side], employ kernel size 3x3 [pg. 840 left col bottom side], concatenate [pg. 836 left col]), but silent regarding kernel size of 3x3x3.

Redna discloses use of 3x3x3 convolution kernels (use 3x3x3x convolution kernels [Fig. 6, pg. 2797]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Redna to use features extracted by the varying rectangular atrous rates are concatenated and convolved with a series of 3x3x3 kernels to generate features of varying scales for an accurate, smooth seismic image quality enhancement.
	Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramf , Alwon. Kong and Hou in view of Yu (CN 111325084 A), hereinafter ‘Yu’ and Li (CN 109214470 B), hereinafter ‘Li’.
As per claims 4, 10 and 16, Ramf, Alwon, Kong and Hou disclose claims 1, 7 and 13 set forth above.
Ramf and Hou disclose use of multiple neural networks (Ramf-  [0145, 0182 and 0188], Hou – two CNNs [pg. 2 section 2. Related works], 3d CNNs, 2d CNNs [pg. 11 reference 12], ).

However, the set forth combined prior art is silent regarding multiple neural networks are trained on separate seismic images of different frequency, grid size and migration algorithm.

Yu discloses training of neural network using images of different grid size and rates (image training set [claim 1], grids of different size [claim 3], training parameter, learning rate, iteration times [claim 1]).

Li discloses migration algorithm in training neural network using images (migration learning, solve different … problems. depth neural network, image, training  [pg. 10 line 18 – pg. 11 line 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Yu and Li to use separate seismic images of different frequency, grid size and migration algorithm when training multiple neural networks for an improvement of an accurate, smooth seismic image quality enhancement.

	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramf, Alwon, Kong and Hou in view of Fan (WO 2018160963 A1), hereinafter ‘Fan’.
As per claim 6, 12 and 18, Ramf, Alwon, Kong and Hou disclose claims 1, 7 and 13 set forth above.
The set forth combined prior is silent regarding wherein the training the neural network includes an encoder-decoder architecture in three dimensions.

Fan discloses use of an encoder-decoder architecture in three dimensions in neural network (CNN, three-dimensional, include a … encoder- decoder architecture [0251]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Fan to use encoder-decoder architecture in three dimensions in neural network for an accurate, smooth seismic image quality enhancement.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	Halpert (A. D. Halpert, “Deep learning-enabled seismic image enhancement”, SEG International Exposition and 88th Annual Meeting, 2018 SEG, Published: 27 Aug 2018) discloses two pair of images for training neural network ((a training data pair consists of two versions of the same image, with a low-resolution image’s … the higher-resolution version [pg. 2082 right col top right]).
	Morczinek (US 20190155973 A1) discloses use of dilated convolutions, a.k.a. atrous convolution (machine learning, image analytic [0002], geological features [0004], neural network, CNN, dilated convolutions [0054]).
	Jang (US 20210058653 A1) discloses various type of images having various frequency and gird size in training neural network (the neural network file may be trained by using various types of images and content [0112], matching rate [0113], frequency [0115], image size … a grid [0110]).

	DeBortoli (R. DeBortoli and et al, “Real-time Underwater 3D Reconstruction Using Global Context and Active Labeling”, 2018 IEEE International Conference on Robotics and Automation (ICRA) May 21-25, 2018, Brisbane, Australia) discloses real-time 3D reconstruction of underwater environments [abs], architecture for configuring these dilated filters for use in analyzing sonar imagery, CNNs with the generalization capabilities of atrous networks, test an architecture that uses filters of different dilation rates in the same layer [pg. 6207 left col section B. Architecture Choice].

	Chen (L-C Chen and et al, “DeepLab: Semantic Image Segmentation with Deep Convolutional Nets, Atrous Convolution, and Fully Connected CRFs”, IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 40, NO. 4, APRIL 2018) discloses multiple parallel atrous convolutional layers with different sampling rates; we call the proposed technique “atrous spatial pyramid pooling” ‘ASPP’  [pg. 835 left col Fig. 4] and the atrous spatial pyramid pooling scheme proposed here to capture multiscale objects and context also employs multiple atrous convolutional layers with different sampling rates [pg. 837 left col middle section].

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865